     Case 2:18-cv-01460-JAD-CWH Document 16 Filed 04/12/19 Page 1 of 4



 1   Mark R. Thierman, Nev. Bar No. 8285
     mark@thiermanbuck.com
 2   Joshua D. Buck, Nev. Bar No. 12187
     josh@thiermanbuck.com
 3   Leah L. Jones, Nev. Bar No. 13161
     leah@thiermanbuck.com
 4   THIERMAN BUCK, LLP
     7287 Lakeside Drive
 5   Reno, Nevada 89511
     Tel: (775) 284-1500
 6   Fax: (775) 703-5027
 7
     Christian Gabroy, Bar No. 8805
 8   christian@gabroy.com
     Kaine Messer, Bar No. 14240
 9   kmesser@gabroy.com
     GABROY LAW OFFICES
10   170 S. Green Valley Pkwy., Ste. 280
     Henderson, Nevada 89012
11   Tel: (702) 259-7777
     Fax: (702) 259-7704
12
     Attorneys for Plaintiffs
13
     Joshua A. Sliker, Bar No. 12493
14   joshua.sliker@jacksonlewis.com
     JACKSON LEWIS P.C.
15   3800 Howard Hughes Pkwy., Ste 600
     Las Vegas, Nevada 89169
16   Tel: (702) 921-2460
     Fax: (702) 921-2461
17

18   Attorneys for Defendants
                                   UNITED STATES DISTRICT COURT
19
                                            DISTRICT OF NEVADA
20
     JENNIFER ZIMMERMAN, on behalf of herself Case No.: 2:18-cv-01460-JAD-CWH
21   and all other similarly situation,

22                  Plaintiff,

23   vs.                                        [PROPOSED] ORDER GRANTING
                                              PRELIMINARY APPROVAL OF CLASS
24   BUDDHA ENTERTAINMENT, LLC d/b/a and            ACTION SETTLEMENT
     a/k/a TAO GROUP also d/b/a and a/k/a TAO
25   NIGHTCLUB also d/b/a and a/k/a TAO LV
     NIGHTCLUB; ASIA LAS VEGAS, LLC, d/b/a             ECF No. 13
26   and a/k/a TAO ASIAN BISTRO; STRIP VIEW
     ENTERTAINMENT, LLC d/b/a and a/k/a TAO
27   GROUP; DOES 1 through 50, inclusive,

28                 Defendants.

                                                         1
                     [Proposed] Order Granting Preliminary Approval of Class Action Settlement
     Case 2:18-cv-01460-JAD-CWH Document 16 Filed 04/12/19 Page 2 of 4



 1
             TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
 2
             The Application for Preliminary Approval of a Class Action Settlement came before this
 3
     Court, the Honorable Jennifer A. Dorsey presiding, on April 12, 2019. This Court, having considered
 4
     the papers submitted in support of the application of the parties, HEREBY ORDERS THE
 5
     FOLLOWING:
 6
             1.      This Court grants preliminary approval of the Settlement and the Settlement Classes
 7
     based upon the terms set forth in the Joint Stipulation of Settlement and Release between Plaintiff and
 8
     Defendants (“Stipulation of Settlement”) filed herewith. The Settlement appears to be fair, adequate
 9
     and reasonable to the Class. The Joint Motion for Preliminary Approval [ECF No. 13] is GRANTED.
10
             2.      The Settlement falls within the range of reasonableness and appears to be
11
     presumptively valid, subject only to any objections that may be raised at the final fairness hearing and
12
     final approval by this Court.
13
             3.      A final fairness hearing on the question of whether the proposed Settlement, attorneys’
14
     fees to Class Counsel, and the Class Representative Enhancement Award should be finally approved
15
     as fair, reasonable and adequate as to the members of the Class is scheduled in accordance with the
16
     Implementation Schedule set forth below.
17
             4.      This Court approves, as to form and content, the Notice of Pendency of Class Action,
18
     Proposed Class Action Settlement, and Hearing Date for Court Approval (“Notice of Pendency of
19
     Class Action”), in substantially the form attached to the Stipulation of Settlement as Exhibit A, and
20
     the Claim Form in substantially the form attached thereto as Exhibit B. This Court approves the
21
     procedure for Class Members to participate in, to opt out of and to object to, the Settlement as set forth
22
     in the Notice of Pendency of Class Action.
23
             5.      This Court directs the mailing of the Notice of Pendency of Class Action and Proposed
24
     Settlement, and the Claim Forms by first class mail to the Class Members in accordance with the
25
     Implementation Schedule set forth below. This Court finds the dates selected for the mailing and
26
     distribution of the Notice and the Claim Form, as set forth in the Implementation Schedule, meet the
27
     requirements of due process and provide the best notice practicable under the circumstances and shall
28
     constitute due and sufficient notice to all persons entitled thereto.
                                                          2
                      [Proposed] Order Granting Preliminary Approval of Class Action Settlement
     Case 2:18-cv-01460-JAD-CWH Document 16 Filed 04/12/19 Page 3 of 4



 1
             6.       It is ordered that the Settlement Class is preliminarily certified for settlement purposes
 2
     only.
 3
             7.       This Court confirms Plaintiff Jennifer Zimmerman as Class Representative, and Mark
 4
     Thierman, Esq., Joshua Buck, Esq., and Leah Jones, Esq. of Thierman Buck, LLP of Reno, Nevada,
 5
     and Christian Gabroy, Esq., and Kaine Messer, Esq. of Gabroy Law Offices of Henderson, Nevada as
 6
     Class Counsel.
 7
             8.       This Court confirms CPT Group as the Claims Administrator.
 8
             9.       To facilitate administration of the Settlement pending final approval, this Court hereby
 9
     enjoins Plaintiff and all Class Members from filing or prosecuting any claims, suits or administrative
10
     proceedings (including filing claims with the Nevada Office of the Labor Commissioner) regarding
11
     claims released by the Settlement unless and until such Class Members have filed valid Requests for
12
     Exclusion with the Claims Administrator and the time for filing claims with the Claims Administrator
13
     has elapsed.
14
             10.      This Court orders the following Implementation Schedule for further proceedings:
15

16                     a.     Deadline for Defendant to Submit
                              Class Member Information to April, 22, 2019
17
                              Claims Administrator
18
                       b.     Deadline for Claims Administrator
19                            to Mail the Notice and the Claim April 26, 2019
                              Form to Class Members
20

21                     c.     Deadline for Class Members to
                              Postmark Claim Forms          May 27, 2019
22
                       d.     Deadline for Class Members to
23                            Postmark Requests for Exclusions May 27, 2019
24                     e.     Deadline for Receipt by Court and
25                            Counsel of any Objections to May 27, 2019
                              Settlement
26                     f.     Deadline for Class Counsel to file
                              Motion for Final Approval of August 2, 2019
27                            Settlement, Attorneys’ Fees, Costs,
                              and Enhancement Award
28

                                                          3
                      [Proposed] Order Granting Preliminary Approval of Class Action Settlement
     Case 2:18-cv-01460-JAD-CWH Document 16 Filed 04/12/19 Page 4 of 4



 1                g.     Deadline for Class Counsel to File
                         Declaration      from       Claims August 2, 2019
 2
                         Administrator of Due Diligence and
 3                       Proof of Mailing

 4                h.     Final Fairness Hearing and Final
                         Approval                         August 9, 2019
 5
                  i.     Deadline for Defendant to Fund
 6
                         Settlement Account maintained by August 19, 2019
 7                       Claims Administrator

 8                j.     Deadline for Claims Administrator
                         to wire transfer the Attorneys’ Fees August 24, 2019
 9                       and Costs to Class Counsel (if
10                       Settlement is Effective)

11                k.     Deadline for Claims Administrator
                         to mail the Settlement Awards to August 29, 2019
12                       Class      Members     and     the
                         Enhancement Awards to Class
13
                         Representatives (if Settlement is
14                       Effective)
                  k.     Claims Administrator to File Proof
15                       of Payment of Settlement Awards, November 9, 2019
                         Enhancement Award, Attorneys’
16                       Fees and Costs (if Settlement is
                         Effective)
17

18
            IT IS SO ORDERED.
19

20             4-22-19
        Dated: ________________
21
                                                             UNITED STATES
                                                                    STA
                                                                      ATES
                                                                         S DI
                                                                           D
                                                                           DISTRICT
                                                                             IST
                                                                              STRIC
                                                                                 RIIC
                                                                                 R  CTT JUDGE
                                                                                        JU
                                                                                         UDG
22

23

24

25

26
27

28

                                                     4
                 [Proposed] Order Granting Preliminary Approval of Class Action Settlement
